Citation Nr: 1018611	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  This appeal was previously 
remanded in March 2009 and now returns for further appellate 
review. 

The Board notes that the RO originally adjudicated the issue 
as entitlement to service connection for PTSD.  However, 
medical evidence of record reveals additional diagnoses of 
various acquired psychiatric disorders, to include major 
depression, panic disorder without agoraphobia, psychotic 
disorder, and cognitive disorder not otherwise specified.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first 
page of this decision and acknowledges that such description 
includes a claim of entitlement to service connection for all 
currently diagnosed acquired psychiatric disorders.  

The Board observes that the Veteran was scheduled for a 
hearing before a Veterans Law Judge in January 2009, but 
failed to report for such hearing.  Therefore, the Veteran's 
request for a Board hearing is considered withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2009).  The 
Board observes that he testified at a personal hearing before 
a Decision Review Officer (DRO) at the RO in June 2004.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination so as to determine the nature 
and etiology of his acquired psychiatric disorder.  Post-
service private treatment records reflect diagnoses of PTSD, 
major depression, panic disorder without agoraphobia, 
psychotic disorder, and cognitive disorder not otherwise 
specified.  

The Board initially notes that the Veteran's claimed PTSD 
stressors have not been verified; however, he has not been 
afforded a VA examination in order to determine if his 
additional acquired psychiatric disorders are etiologically 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  

Additionally, while on remand, the Veteran should be afforded 
proper notice in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to his claim for 
service connection for an acquired psychiatric disorder.  In 
this regard, while he has been provided with proper notice 
pertinent to the PTSD aspect of his claim, he has not been 
given such notice regarding his broader claim for service 
connection for an acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to service 
connection for an acquired psychiatric 
disorder.  Such notice should include 
notice of the information and evidence 
necessary to establish a disability rating 
and an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
first identify each currently diagnosed 
acquired psychiatric disorder.  The 
examiner should indicate whether such 
diagnosis or diagnoses meet the criteria 
found in the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  In this regard, the examiner is 
advised that the Veteran's claimed PTSD 
stressors have not been verified.  The 
examiner should provide an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not, that any current 
acquired psychiatric disorder found during 
the examination had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  The 
examiner should also indicate whether the 
Veteran manifested a psychosis within one 
year of his service discharge in August 
1974.  The examiner should provide the 
rationale for any opinion provided.  In 
offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
acquired psychiatric disorder and the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

